Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (5775010) in view of Foxen (5896683).
Kaneko shows a track and field shoe (figure 1 and 4) comprising: an upper (shown in figure 1 and 4) including a medial side portion, a lateral side portion, and a toe box portion; and a sole structure attached to the upper and including a spike plate (1) and an extending support structure (see figure 4 as marked up below), wherein the spike plate has an anterior portion, a posterior portion, and a plurality of spikes (2), wherein the support structure is directly coupled to each of the spike plate and the toe box (the toe portion of the shoe as shown below) portion of the upper (as shown below in marked up figure), wherein the sole structure is fixedly coupled to the upper, wherein the spikes extend in an inferior direction from the anterior portion of the spike plate and are configured for engaging a track surface (as shown in figure 4), and wherein the support structure extends in a superior direction from the anterior portion of the spike plate and extend over an exterior surface of the toe box portion of the upper (as shown below) substantially as claimed except for the exact extending support structure.  Foxen teaches forming extending support structures as a plurality of rails (44) attached to the sole (14 and 16) and to the upper (18).  It would have been obvious to form the extending support structure as a 

    PNG
    media_image1.png
    300
    539
    media_image1.png
    Greyscale


	In reference to claims 4 and 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the rails integral with the spike plate as Kaneko teaches forming the support structure integrally with the spike plate and, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
     In reference to claims 5, 6, 11, 17, and 18, Foxen clearly shows angled rails as claimed.
     In reference to claim 7, Foxen teaches the use of nylon (see column 5 lines 55-60).
     In reference to claim 10, the curvature of the rails taught by Foxen would result in the ends of the rails being disposed as claimed.
     In reference to claim 12, a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art .
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (5896683) in view of Sink (5197210)
Foxen shows a track and field shoe (10) comprising: an upper (18) including an inferior portion, a medial side portion, a lateral side portion, and a toe box portion (see figures); a spike/outsole plate (14) fixedly coupled to the upper (by way of element 16), wherein the spike/outsole plate is coupled to the inferior portion of the upper (by way of element 16), wherein the spike/outsole plate has an anterior portion, a posterior portion, and a plurality of rails (20, 30, and/or 40) coupled to the upper, wherein the rails are spaced apart relative to each other, and wherein an exterior surface of the upper is exposed between the rails, and wherein the rails are directly coupled to the toe box portion of the upper (see 40 and column 8 lines 25-31) substantially as claimed except for providing spikes.  Sink teaches providing spikes (130-136) on an outsole/spike plate (110) which is attached to an upper (102) by a midsole (14).  It would have been obvious to provide spikes as taught by Sink on the outsole/spike plate of Foxen to increase traction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732